Citation Nr: 1301878	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  06-29 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah

THE ISSUES

1.  Entitlement to a compensable rating for residuals of a spontaneous pneumothorax.  

2.  Entitlement to an effective date, prior to February 14, 2005, for the grant of service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1961 to September 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2007, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  A transcript of the hearing is in the Veteran's file.  In September 2011, the Veteran indicated that he did not want another hearing.

In September 2008, the Board remanded the claim of service connection for COPD and the claim for increase for residuals of a spontaneous pneumothorax.  In a decision in June 2012, the Board granted service connection for COPD and remanded the claim for increase for residuals of a spontaneous pneumothorax.  As the requested development on the claim for increase has been completed, no further action is necessary to comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In August 2012, the Veteran filed a notice of disagreement with the effective date for the grant of service connection for COPD.  When a timely notice of disagreement has been filed, a statement of the case addressing the issue must be furnished to the Veteran.  In the absence of a statement of the case being furnished to the Veteran, the Board is required to remand the claim.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The claim of an earlier effective date for the grant of service connection for COPD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The current impaired pulmonary function is not related to residuals of a spontaneous pneumothorax, but to the primary disorder, service-connected COPD.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a spontaneous pneumothorax have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6843, 6604 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, dated in October 2005, in March 2006, and in January 2009.  The Veteran was notified of the evidence needed to substantiate a claim for increase, namely, a worsening in severity and effect on employment.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, and that with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  



As the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the supplemental statement of the case, dated in December 2012.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service records, VA records, private medical records, and records of the Social Security Administration.  

The Veteran was afforded a VA examination in July 2012.  As the report of the examination is based on a review of the Veteran's history and describes the current disability in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.




REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

A disability rating is determined by application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria 

Residuals of a spontaneous pneumothorax are rated noncompensable under Diagnostic Code 6843. 



Residuals of a spontaneous pneumothorax under Diagnostic Code 6843 is rated under the General Formula for Restrictive Lung Disease. 

The criteria for a 10 percent rating are a FEV-1 of 71-to 80-percent predicted, or; a FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66-to 80-percent predicted; or the primary disorder is rated. 

Facts and Analysis

In February 2005, a private physician stated that a significant portion of the abnormal pulmonary function was due to in-service lung disease, manifested by spontaneous pneumothoraces. 

In March 2012, a medical expert from the Veteran's Health Administration (VHA) stated that the Veteran's COPD was a continuation of the same underlying disease process that caused the spontaneous pneumothorax.  On VA examination in July 2012, the VA examiner determined that the Veteran's pulmonary function was related to COPD, not to the residuals of a spontaneous pneumothorax.  The VA examiner stated that a CT scan in April 2007 and the current X-rays showed no evidence of lung pathology related to a spontaneous pneumothorax.  

In a rating decision in June 2012, the RO granted service connection for COPD and assigned a 30 percent rating under Diagnostic Code 6604.  The criteria for rating COPD under Diagnostic Code 6604 are the same criteria for rating residuals of a spontaneous pneumothorax under Diagnostic Code 6843.  

To rate the current impaired pulmonary function under Diagnostic Codes 6604 and 6843 would be duplicative or pyramiding, which is not permissible.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition).


As there is no evidence of distinct residuals of a spontaneous pneumothorax, a part from impaired pulmonary function, which is already separately rated 30 percent as COPD, the primary disorder, that is, the in-service lung disease that caused the spontaneous pneumothorax, which is the alternative method of rating residuals of a spontaneous pneumothorax under Diagnostic Code 6843, there is no factual basis for a compensable rating at any time during the appeal period.  

As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and a compensable rating for residuals of a spontaneous pneumothorax is not warranted.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, it is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).






The Board finds that the rating criteria reasonably describe the Veteran's symptomatology, namely, impaired pulmonary function.  In other words, the Veteran does not have symptomatology not already encompassed in the Rating Schedule, and the assigned rating is adequate.  Therefore, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.

A Total Disability Rating for Compensation based on Individual Unemployability 

The Veteran has not expressly raised and as the Veteran is retired the records does not reasonably raise a claim for a total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability, or th claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  


ORDER

A compensable rating for residuals of a spontaneous pneumothorax is denied.  


REMAND

In August 2012, the Veteran filed a notice of disagreement to the rating decision in June 201 by the RO, assigning the effective date for the grant of service connection for COPD.  When there has been an adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the claim must be furnished to the Veteran.  As the RO has not yet had the opportunity to issue a statement of the case, the Board is required to remand the claim.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  





Accordingly, the case is REMANDED for the following action

Furnish the Veteran and his representative a statement of the case on the claim for an effective date before February 14, 2005, for the grant of service connection for COPD.  In order to perfect an appeal of the claim to the Board, the Veteran must still timely file a substantive appeal, following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


